——

"-* 4O'45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified). ° <5 Page 1 of 1 ” |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}
Hugo Alfredo Cruz-Cruz Case Number: 3:19-mj-23372

 

  
  

Kris J. Kraus

Defendant's Attornep

 

REGISTRATION NO. 88368298

 

 

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

30) ee  ESLIEGRNIA
By TET

 

 

 

 

[1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section - Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ae
LI] The defendant has been found not guilty on count(s) |
O Count(s) — dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
- imprisoned for a term of:

 

iQ TIME SERVED Oo. | days

XI] Assessment: $10 WAIVED [&l Fine: WAIVED

X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(} Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances:

Tuesday, August 20, 2019
Date of Imposition of Sentence

Received / dl Cat LU, - 1/4 i) Va

DUSM | . HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | 3:19-mj-23372

 

 
